Title: Edmé Jacques Genet to John Adams: A Translation, 13 June 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 13 June 1780
      
      I am motivated in taking the liberty to write this letter by the sincere interest you have inspired in me and the desire to give proof of the esteem in which I hold Mr. Addenet, who will have the honor of delivering this letter. Mr. Addenet is an old friend and one of those most zealous in the American cause. He understands the English language perfectly and writes very well in French. He is a man much esteemed in good society and in whom men of distinction have taken an interest. He will count amongst his principle advantages the honor of being known to you. He now has some free time and it would be for him a new claim to the esteem that he has so generally acquired if, upon my recommendation, you would deign to confide in him and he had the good fortune of being useful to you through his knowledge of the two languages. His fortune, while not large, renders him independent and his only ambition is to have the honor of being of some assistance to you. Permit him the honor of seeing you, show him one of your pamphlets from London if you have any left which you wish to see translated into French for your friends, and you will be very impressed with the zeal and intelligence that he brings to the task. I will be delighted, if in introducing the two of you, I have had the good fortune to be of service to you both. I also recommend him to Mr. Francis Dana and Mr. Thaxter as an honest and steadfast companion.
      I have the honor to be with a sincere attachment, sir, your very humble and very obedient servant.
      
       Genet
      
     